

115 S3489 IS: Education for Disposal of Unused Opioids Act of 2018
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3489IN THE SENATE OF THE UNITED STATESSeptember 25, 2018Mrs. Ernst introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to require Medicare Advantage plans offered under
			 part C of the Medicare program and prescription drug plans offered under
			 part D of such program to provide information relating to the safe
			 disposal of prescription drugs that are controlled substances to certain
			 individuals enrolled under such plans.
	
 1.Short titleThis Act may be cited as the Education for Disposal of Unused Opioids Act of 2018 or the EDU Act of 2018. 2.Requiring Medicare Advantage plans and prescription drug plans to provide information on the safe disposal of prescription drugs (a)Medicare AdvantageSection 1852 of the Social Security Act (42 U.S.C. 1395w–22) is amended by adding at the end the following new subsection:
				
					(n)Provision of information relating to the safe disposal of certain prescription drugs
 (1)In generalIn the case of an individual enrolled under an MA or MA–PD plan who is furnished an in-home health risk assessment on or after January 1, 2021, such plan shall ensure that such assessment includes information on the safe disposal of prescription drugs that are controlled substances that meets the criteria established under paragraph (2). Such information shall include information on drug takeback programs that meet such requirements determined appropriate by the Secretary and information on in-home disposal.
 (2)CriteriaThe Secretary shall, through rulemaking, establish criteria the Secretary determines appropriate with respect to information provided to an individual to ensure that such information sufficiently educates such individual on the safe disposal of prescription drugs that are controlled substances..
 (b)Prescription drug plansSection 1860D–4(c)(2)(B) of the Social Security Act (42 U.S.C. 1395w–104(c)(2)(B)) is amended— (1)by striking may include elements that promote;
 (2)by redesignating clauses (i) through (iii) as subclauses (I) through (III) and adjusting the margins accordingly;
 (3)by inserting before subclause (I), as so redesignated, the following new clause:  (i)may include elements that promote—;
 (4)in subclause (III), as so redesignated, by striking the period at the end and inserting ; and; and (5)by adding at the end the following new clause:
					
 (ii)with respect to plan years beginning on or after January 1, 2021, shall provide for— (I)the provision of information to the enrollee on the safe disposal of prescription drugs that are controlled substances that meets the criteria established under section 1852(n)(2), including information on drug takeback programs that meet such requirements determined appropriate by the Secretary and information on in-home disposal; and
 (II)cost-effective means by which an enrollee may so safely dispose of such drugs..